DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first container" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Biering et al. (US 6,540,960) in view of Geret et al. (US 2017/0347645) and Dicosimo et al. (US 2007/0184999). 
Regarding claims 10 and 19, the reference Biering et al. discloses a method for producing a disinfectant solution for disinfecting a medical device (see Abstract; col. 2, lines 1-23), the method comprising: combining water, sodium percarbonate and etraacetylethylenediamine to produce a mixture comprising peroxyacetic acid (see col. 2, lines 3-66: Step A); combining an acid with the mixture to form the disinfectant solution having a pH between 5.0 and 7.0 (see col. 2, lines 13-17; col. 3, lines 32-53; Step B); and contacting a medical device with the disinfectant solution (see col. 5, lines 38-46).
The reference Biering et al., however, does not specifically disclose wherein the peroxyacetic acid has a concentration of at least 500 parts per million, and contacting the medical device for a period of time between 5 to 10 minutes and within 24 hours of forming the disinfectant solution.
The reference Geret et al. discloses a method for producing a disinfectant solution containing peracetic acid (peroxyacetic acid) for disinfecting a medical device (see Abstract; para. [0001]), wherein the disinfectant solution comprises from more than about 1000 ppm to less than about 3000 ppm, based on the total weight of the disinfectant solution, of the peracetic acid (see para. [0043]). The reference Geret et al. further teaches contacting the medical device for a period of time between 5 to 10 minutes with the disinfectant solution (see para. [0050]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Biering et al. to produce a mixture comprising peroxyacetic acid having a concentration between 1000 ppm and 3000 ppm, and contact the medical device with disinfectant solution for a period of time between 5 to 10 minutes as taught by Geret et al., since the reference Geret et al. teaches that the disinfectant solution, at the suggested concentration and contact time, can be active against a wide range of organisms including mycobacteria, and can significantly reduce the population of bacteria, fungi, spores and viruses on a surface such as a surface of a medical instrument (see paras. [0048]-[0051]). It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contact the medical device with the disinfectant solution within 24 hours of forming the disinfectant solution, because, as evidenced by the reference Dicosimo et al. (see para. [0026]; [0032]; [0072]; claim 11), it is advantageous to use a disinfectant solution comprising peracetic acid within about 48 hours of preparing the disinfectant solution since peracids are generally known to be unstable and decrease in concentration over time (see para. [0072]).  
Regarding claim 11, the reference Biering et al. discloses that combining the water, the sodium percarbonate and the tetraacetylethylenediamine comprises mixing the mixture with a mixing device (see col. 2, lines 63-66; col. 4, lines 52-65; col. 6, lines 61-65).
Regarding claim 12, the reference Biering et al. discloses that combining the acid with the mixture comprises mixing with a mixing device (see col. 3, lines 32-45; col. 4, lines 52-65; col. 6, lines 61-65).
Regarding claim 17, the reference Biering et al. discloses that the acid can be a solid organic acid (see col. 4, lines 52-61; col. 3, lines 45-48; col. 5, lines 8-9).
Regarding claim 18, the reference Biering et al. discloses that the water can have a temperature of at least 30o C (see col. 3, lines 23-26).
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 13 and 14, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the water, the sodium percarbonate and the tetraacetylethylenediamine are combined in a first container to produce the mixture comprising peroxyacetic acid and the acid and the mixture are combined in a second container, as recited in claim 13.
Regarding claim 15, the claim would be allowable because the prior art of record does not disclose or fairly suggest filtering the mixture before combining the acid and the mixture, as recited in claim 15.
Regarding claim 16, the claim would be allowable because the prior art of record does not disclose or fairly suggest filtering the disinfectant solution before contacting the medical device, as recited in claim 16.
Regarding claim 21, the claim would be allowable because the prior art of record does not disclose or fairly suggest a method comprising: providing, to a user, sodium percarbonate and tetraacetylethylenediamine in a first compartment of a package and an acid in a second compartment of the package; providing instructions to the user to combine the sodium percarbonate and the tetraacetylethylenediamine with water, wherein the water, sodium percarbonate, tetraacetylethylenediamine react within the first container to produce a mixture comprising peroxyacetic acid; and providing instructions to the user to combine the mixture with the acid, wherein the mixture and the acid to produce a disinfectant solution for use with disinfecting a medical device, wherein the disinfectant solution has a pH between 5.0 and 7.0, as recited in claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774